In a proceeding pursuant to Election Law article 16 to invalidate a petition designating Jose M. Rivera as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Democratic Party as its candidate for the public office of Judge of the Civil Court of the City of New York from the 3rd Civil (Municipal) Court District, Kings County, the appeal is from an order of the Supreme Court, Kings County (Hubsher, J.), dated August 16, 1999, which, after a hearing, granted the application.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court correctly determined that the testimony of numerous witnesses at the hearing demonstrates many instances of fraud in the obtaining of signatures for the designating petition. We further agree with the Supreme Court that because the candidate’s campaign coordinator was closely involved in obtaining the fraudulent signatures, the candidate *491should be charged with knowledge of the fraud (see, Matter of Buchanan v Espada, 230 AD2d 676, affd 88 NY2d 973). Accordingly, the Supreme Court properly invalidated the petition.
The appellant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Altman, McGinity and H. Miller, JJ., concur.